LORD, Senior Judge,
dissenting.
I respectfully dissent. In essence, my dissent is based upon what I perceive is the majority’s misinterpretation of our proper scope of review when an order granting a preliminary injunction has been appealed. The majority has decided one of the ultimate questions raised by the complaint in this case. That question, among other questions, should be decided, not now, but at the time of the hearing on the request for permanent injunction.
Preliminarily, we may note that, of the standards for granting a preliminary injunction set forth in T.W. Phillips Gas and Oil Co., there can be little doubt that the requirements of irreparable damage, urgent need to preserve the status quo, minimal inconvenience to Gwynedd Properties and the inadequacy of money damages are clearly met. A few citations to the trial court’s opinion will suffice to demonstrate that these prerequisites have been definitively proven.
The annihilation of hundreds of trees in Penllyn Woods and the likely continuance of this mass destruction is a classic case of immediate and irreparable harm which cannot be compensated by money damages. Many of the trees were of such age, height and physical stature that once decimated would take generations to replace.
*132Lower Gwynedd Township v. Gwynedd Properties, Inc., (No. 91-19878, filed January 23, 1992), slip op. at 5. And again,
Since Penllyn Woods may have ceased to exist if the tree cutting continued unabated, there was an urgent necessity to preserve the status quo and enjoin this irreparable injury, pending a full adjudication of the merits of this case at a final hearing.
Id., slip op. at 5.
We therefore turn to our scope of review. The majority concludes that this Court must now decide the applicability of certain sections of the Township’s subdivision and land development ordinance which regulate the removal and replacement of trees. Thus, the majority decides the merits of the controversy based on this one question now and reverses the preliminary injunction.
The majority correctly cites T.W. Phillips for the proposition that the party seeking a preliminary injunction has the burden of establishing a clear right to the relief sought, but fails to define further what is meant by “a clear right to relief.” In that same case, this Court said,
“[ijnitially, we note that the clear right to relief element does not impose upon the proponent of the preliminary injunction the burden of establishing an absolute right to relief on the underlying claim. In Fischer v. Department of Public Welfare, 497 Pa. 267, 271, 439 A.2d 1172, 1174 (1982), the Supreme Court articulated the “clear right” requirement as follows:
Where the threat of immediate and irreparable harm to the petitioning party is evident, that the injunction does no more than restore the status quo and the greater injury would result by refusing the requested injunction than granting it, an injunction may properly be granted where substantial legal questions must be resolved to determine the rights of the respective parties.
T.W. Phillips, 89 Pa.Commonwealth Ct. at 384, 492 A.2d at 780 (emphasis added, citations omitted). Thus, our inquiry, where the lower court has granted a preliminary injunction, is *133only to decide whether there is a “substantial legal question” to be decided by the trial court. Indeed, in this case we are without benefit of the trial judge’s reasoning because the trial court followed the proper procedure by not deciding the ultimate questions involved, pursuant to T.W. Phillips, 89 Pa.Commonwealth Ct. at 385, 492 A.2d at 781:
According to the Supreme Court’s formulation of the “clear right” requirement in Fischer, if the other elements of a preliminary injunction are present, and the underlying claim raises important legal questions, the plaintiffs right to relief is clear. Therefore, the “clear right to relief’ element does not require the chancellor to determine the merits of the controversy at the preliminary injunction stage; rather, the chancellor need only determine, in addition of the other criteria, that the claim raises substantial legal questions.
The Supreme Court also instructs, in Lutz Appellate Printers v. Department of Property and Supplies, 472 Pa. 28, 33, 370 A.2d 1210, 1212 (1977) that
[i]t has long been the rule in this Court that on an appeal from a decree, whether granting or denying a preliminary injunction, we will not inquire into the merits of the controversy but will instead examine the record only to determine, if there are any reasonable grounds for the action of the Court below, (citations omitted).
Evidently mindful of these instructions from the Supreme Court and this Court, the trial court did not decide the issue which the majority now decides.1 The trial court recognized that
[a]mong the issues which the court must consider at the time of the final hearing are the following:
1. Whether the developer’s appeal of the 1987 denial of its subdivision plan by the Township and the pendency of that appeal as well as a companion mandamus action before the Court of Common Pleas subject the developer to the provisions and land development ordinance regulating trees?
*1342. Whether the developer’s appeal of the 1987 denial of the subdivision as well as the 1991 filing of an amended subdivision plan which was almost identical to the 1987 subdivision plan and a sketch plan, and other evidence of imminent development subject to the developer to the subdivision and land development ordinance regulating trees?
3. Whether the entire course of conduct of the developer constitutes an illegal attempt to circumvent municipal ordinances regulating trees on wooded lots?
Lower Gwynedd Township v. Gwynedd Properties, Inc., slip op. at 6-7.
This Court, without a full hearing on the evidence, now concludes that there is not a “substantial issue” or a reasonable ground for the injunction, and that the landowner is free, despite his intentions (characterized by the majority as reprehensible) to continue his irretrievable destruction, which may not be preliminarily enjoined.
It may well be that, after a comprehensive hearing on the permanent injunction,2 there is not sufficient evidence to establish that the developer is engaged in any course of conduct designed to circumvent the municipal ordinances here involved, and, further, that the majority will be proven correct in holding the landowner can engage in the destruction of this entire woodland area. However, when this landowner admits, as he does in his brief, that he has appealed the Board’s denial of a subdivision plan,3 which, if successful will assumably result in development, and where the developer also admits that one of his purposes in destroying trees is to discourage condemnation so that he can develop the land, the least that can be said is that the trial court had reasonable ground to *135believe that there existed a substantial legal question on the applicability of municipal and subdivision ordinances. In the interim, it is eminently reasonable to protect the trees from extinction pending the hearing on the permanent injunction.
The consequences of this decision are extensive and dangerous. Under the authority of this decision, any landowner who wishes to develop an area may, before filing his subdivision plan, destroy all trees and then file a plan, thus circumventing any planning ordinance relating to trees. A developer may, even if he has filed a plan, withdraw it, destroy trees and resubmit a subdivision plan. If such action can be taken with trees, it can be taken with any environmental, topographical or aesthetic feature that is regulated in a subdivision ordinance, and there is virtually no way a municipality can prevent a landowner from ruining his property should he find it desirable or expedient to frustrate municipal purposes.
I would uphold the preliminary injunction and order the trial court to hold an immediate hearing on the permanent injunction.

. It also did not decide the other objections raised by Gywnedd Properties.


. The trial court noted that when it ordered the preliminary injunction, the pleadings were not closed and discovery had not occurred.


. In his brief at pages 5 and 6, the appellant states:
On August 18, 1987, the Board of Supervisors adopted Resolution 87-26 "disapproving” the Subdivision Plan. A timely appeal was filed from that Plan denial in the Court of Common Pleas of Montgomery County at No. 87-13457, on September 15, 1987. A Petition to Reinstate that appeal is presently pending in the Court of Common Pleas.